 

Exhibit 10.2

 

ONCONOVA THERAPEUTICS, INC.

 

PERFORMANCE STOCK UNIT AWARD GRANT NOTICE (CASH-SETTLED)

 

Onconova Therapeutics, Inc., (the “Company”) hereby grants to the holder listed
below (the “Participant”), an award of stock units (“Performance Stock Units” or
“PSUs”). Each vested Performance Stock Unit represents the right to receive, in
accordance with the Performance Stock Unit Award Agreement (the “Agreement”)
delivered in connection with this Grant Notice, an amount in cash equal to the
Fair Market Value of one share of Common Stock (“Share”) on the applicable
Vesting Date(s) and otherwise in accordance with the Agreement. This award of
Performance Stock Units is subject to all of the terms and conditions set forth
herein and in the Agreement, which is incorporated herein by reference.
Capitalized terms used in this Performance Stock Unit Award Grant Notice (the
“Grant Notice”) and the Agreement will have the meaning set forth in Article III
of the Agreement.

 

Participant:       Address:       Employee ID Number:       Grant Date:      
Grant Number:       Total Number of PSUs:       Vesting Schedule: The PSUs shall
vest (each such vesting date, a “Vesting Date”) upon the Company’s attainment,
on or prior to the fourth (4th) anniversary of the Grant Date (the “Performance
End Date”), of the Performance Goals, as provided below, subject to the
Participant’s continued employment, or service, to the Employer through such
Vesting Date, as follows:   

 

“Performance Goal”   Number of PSUs that
Vest as of the Achievement of
the Performance Goal1  

The submission of the New Drug Application (NDA) to the FDA for rigosertib for
myelodysplastic syndromes based on the INSPIRE study

 

  [______]  

The FDA approval of rigosertib for myelodysplastic syndromes based on the
INSPIRE study

 

  [______]  


 



 



1 NTD: Each amount to equal 50% of the total number of PSUs granted.

 



 

 

  





 

In the event that a Performance Goal is achieved prior to the one-year
anniversary of the Grant Date, the Vesting Date for the portion of the PSUs that
vest based on the achievement of the applicable Performance Goal shall be the
one-year anniversary of the Grant Date.

   

Termination:

 

 

 

In the event that a Performance Goal is not achieved on or prior to the
Performance End Date, then all of the PSUs subject to such Performance Goal
shall thereupon be automatically forfeited by the Participant without payment of
any consideration therefor as of the Performance End Date.

 

IN WITNESS WHEREOF, the Company has caused an officer to execute this Grant
Notice, and the Participant has placed his or her signature hereon, effective as
of the Grant Date.

 

  ONCONOVA THERAPEUTICS, INC.           Name:   Title:

 

By signing below, the Participant (a) acknowledges that he or she has read this
Grant Notice and the Agreement and understands the terms and conditions set
forth herein, (b) accepts the award of the PSUs described in this Grant Notice
and the Agreement, (c) agrees to be bound by the terms and conditions of this
Grant Notice and the Agreement, and (d) agrees that all decisions and
determinations of the Committee with respect to the PSUs, this Grant Notice and
the Agreement shall be final and binding.

 



  Participant           Name:   Date:

 

Attachment: Performance Stock Unit Agreement

 



2

 

 

ONCONOVA THERAPEUTICS, INC.

 

PERFORMANCE STOCK UNIT AWARD AGREEMENT (CASH-SETTLED)

 

Pursuant to the Performance Stock Unit Award Grant Notice (the “Grant Notice”)
with which this Performance Stock Unit Award Agreement (this “Agreement”) is
associated, Onconova Therapeutics, Inc., a Delaware corporation (the “Company”),
has granted to the Participant (as set forth in the Grant Notice) the number of
performance stock units (“Performance Stock Units” or “PSUs”) set forth in the
Grant Notice. Each vested Performance Stock Unit represents the right to receive
an amount in cash equal to the Fair Market Value of one share of Common Stock
(“Share”) on the applicable Vesting Date(s) and otherwise in accordance with
this Agreement. Capitalized terms not specifically defined herein shall have the
meanings specified in Article III or the Grant Notice.

 

ARTICLE I.

 


GENERAL

 

1.1                     Purpose. The Committee has decided to make grant of PSUs
as an inducement for the Participant to promote the best interests of the
Company and its stockholders.

 

1.2                     Administration. This Agreement shall be administered and
interpreted by the Committee. The Committee may delegate authority to one or
more subcommittees, as it deems appropriate. Subject to compliance with
applicable law and the applicable stock exchange rules, the Board of Directors
of the Company (the “Board”), in its discretion, may perform any action of the
Committee hereunder. To the extent that the Board, the Committee or a
subcommittee administers this Agreement, all references to the “Committee” shall
be deemed to refer to the Board, the Committee or such subcommittee. The
Committee shall have full power and express discretionary authority to
administer and interpret the Agreement and the PSUs, to make factual
determinations and to adopt or amend such rules, regulations, agreements and
instruments for implementing this Agreement and for the conduct of its business
as it deems necessary or advisable, in its sole discretion. The Committee’s
interpretations of this Agreement and all determinations made by the Committee
with respect to the PSUs shall be conclusive and binding on the Participant.

 

1.3                     Adjustments. If there is any change in the number or
kind of the Company’s outstanding Shares by reason of (i) a stock dividend,
spinoff, recapitalization, stock split, reverse stock split or combination or
exchange of Shares, (ii) a merger, reorganization or consolidation, (iii) a
reclassification or change in par value, or (iv) any other extraordinary or
unusual event affecting the Company’s outstanding Shares as a class without the
Company’s receipt of consideration, or if the value of Shares underlying the
PSUs is substantially reduced as a result of a spinoff or the Company’s payment
of an extraordinary dividend or distribution, the number and type of Shares
underlying the PSUs, the Cap, the Performance Goals, or other terms and
conditions, as the Committee deems appropriate, shall be equitably adjusted by
the Committee to reflect any increase or decrease in the number of, or change in
the kind or value of, the Company’s outstanding Shares to preclude, to the
extent practicable, the enlargement or dilution of rights and benefits under
this Agreement and with respect to the PSUs. In addition, in the event of a
Change in Control, the provisions of Section 2.5 shall apply. Any adjustments to
the PSUs shall be consistent with Section 409A of the Code, to the extent
applicable.

 



3

 

 

ARTICLE II.


GRANT OF PERFORMANCE STOCK UNITS

 

2.1                     Grant of PSUs. Pursuant to the Grant Notice and upon the
terms and conditions set forth this Agreement, effective as of the Grant Date
set forth in the Grant Notice, the Company hereby grants to the Participant an
award of PSUs in consideration of the Participant’s past and/or continued
employment with or service to the Employer and for other good and valuable
consideration.

 

2.2                     Unsecured Obligation to PSUs. The Participant will have
no right to receive Shares pursuant to the grant of PSUs, and the PSUs will be
paid in cash. Prior to actual payment of any vested PSUs, such PSUs will
represent an unsecured obligation of the Company, payable (if at all) only from
the general assets of the Company, and the Company shall not be required to
establish any special or separate fund or to make any other segregation of
assets to assure the payment of the PSUs.

 

2.3                     Vesting Schedule. Subject to Section 2.5, the PSUs shall
vest and become nonforfeitable with respect to the applicable portion thereof
according to the vesting schedule set forth in the Grant Notice.

 

2.4                     Consideration to the Company. In consideration of the
grant of the award of PSUs pursuant hereto, the Participant agrees to render
faithful and efficient services to the Employer.

 

2.5                     Change in Control.

 

(a)                      In the event of a Change in Control where the Company
is not the surviving corporation (or survives only as a subsidiary of another
corporation), all outstanding PSUs at the time of the Change in Control shall be
assumed by, or replaced with grants that have comparable terms by, the surviving
corporation (or a parent or subsidiary of the surviving corporation). After a
Change in Control, references to the “Company” as they relate to employment
matters shall include the successor employer in the transaction, subject to
applicable law.

 

(b)                      If the Company is not the surviving corporation (or
survives only as a subsidiary of another corporation) as a result of the Change
in Control and the award of PSUs are assumed by, or replaced with an award with
comparable terms by, the surviving corporation (or parent or subsidiary of the
surviving corporation) and the Participant’s employment or service is terminated
by the Employer without Cause or by the Participant for Good Reason upon or
following a Change in Control and before the award of PSUs is fully vested in
accordance with the vesting schedule set forth in the Grant Notice, any unvested
PSUs shall become fully vested upon such termination of employment.

 

(c)                      In the event that the surviving corporation (or a
parent or subsidiary of the surviving corporation) does not assume or replace
the PSUs with a grant that has comparable terms, and the Participant is employed
by, or providing services to, the Employer on the date of the Change in Control,
any unvested PSUs shall become fully vested as of the date immediately prior to
the Change in Control.

 

2.6                     Forfeiture of PSUs. No PSUs will vest after the
Participant’s employment or service with the Employer has terminated for any
reason and, in the event of any such termination, the Participant will forfeit
to the Company all PSUs that have not yet vested, except as provided in Section
2.5.

 



4

 

 

2.7                     Settlement of PSUs.

 

(a)                As soon as administratively practicable following the vesting
of the Performance Stock Units pursuant to Section 2.3 hereof or 2.5 hereof, but
in no event later than thirty (30) days after such vesting date (for the
avoidance of doubt, this deadline is intended to comply with the “short term
deferral” exemption from Section 409A of the Code), the Company shall deliver to
the Participant (or any transferee permitted under Section 4.1 hereof) an amount
in cash (the “PSU Payment”) equal to the number of PSUs that vest on an
applicable vesting date, multiplied by the Fair Market Value on such date.
Notwithstanding the foregoing, in the event the Fair Market Value on the
applicable vesting date exceeds $[____] the (“Cap”), the PSU Payment shall not
exceed an amount equal to the Cap multiplied by the number of PSUs that vest on
such vesting date.

 

(b)                All obligations of the Company under this Agreement shall be
subject to applicable United States federal (including FICA), state and local,
foreign country or other tax withholding requirements. The Employer may require
that the Participant or other person receiving the PSU Payment pay to the
Employer an amount sufficient to satisfy such tax withholding requirements with
respect to such PSU Payment, or the Employer may deduct from any payment
hereunder or other wages and compensation paid by the Employer the amount of any
withholding taxes due with respect to such PSU Payment.

 

ARTICLE III.

 


Definitions


Capitalized terms used herein and not otherwise defined will have the meanings
as follows:

 

3.1                     “Cause” shall have the meaning given to that term in any
written employment agreement, offer letter, consulting agreement or severance
agreement between the Employer and the Participant, or if no such agreement
exists or if such term is not defined therein, “Cause” shall mean a finding by
the Committee of conduct involving one or more of the following: (i) the
substantial and continuing failure of the Participant, after notice thereof, to
render services to the Company or its subsidiaries in accordance with the terms
or requirements of his or her employment or engagement of services; (ii)
disloyalty, gross negligence, willful misconduct, dishonesty or breach of
fiduciary duty to the Company or a subsidiary; (iii) the commission of an act of
embezzlement or fraud; (iv) deliberate disregard of the rules or policies of the
Company or a subsidiary which results in direct or indirect loss, damage or
injury to the Company or a subsidiary; (v) the unauthorized disclosure of any
trade secret or confidential information of the Company or a subsidiary; or (vi)
the Participant’s breach of any written non-competition, non-solicitation,
invention assignment or confidentiality agreement between the Participant and
the Company or a subsidiary.

 

3.2               A “Change in Control” shall be deemed to have occurred if:

 

(a)                      the acquisition, directly or indirectly, by a “person”
(within the meaning of Section 13(d)(3) of the Exchange Act) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of more than 50% of the combined voting power of the voting
securities of the Company entitled to vote generally in the election of
directors (the “Voting Securities”); provided, however, that the following
acquisitions of Voting Securities shall not constitute a Change in Control: (A)
any acquisition by or from the Company or any of its subsidiaries, or by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any of its subsidiaries, (B) any acquisition by any underwriter in any firm
commitment underwriting of securities to be issued by the Company, or (C) any
acquisition by any corporation (or other entity) if, immediately following such
acquisition, 50% or more of the then outstanding shares of common stock (or
other equity unit) of such corporation (or other entity) and the combined voting
power of the then outstanding voting securities of such corporation (or other
entity), are beneficially owned, directly or indirectly, by all or substantially
all of the individuals or entities who, immediately prior to such acquisition,
were the beneficial owners of the then outstanding Shares and the Voting
Securities in substantially the same proportions, respectively, as their
ownership immediately prior to the acquisition of the Shares and Voting
Securities; or

 



5

 

 

(b)                      the consummation of the sale or other disposition of
all or substantially all of the assets of the Company, other than to a
wholly-owned subsidiary of the Company or to a holding company of which the
Company is a direct or indirect wholly owned subsidiary prior to such
transaction; or

 

(c)                      the consummation of a reorganization, merger or
consolidation of the Company, other than a reorganization, merger or
consolidation, which would result in the Voting Securities outstanding
immediately prior to the transaction continuing to represent (whether by
remaining outstanding or by being converted to voting securities of the
surviving entity) 65% or more of the Voting Securities or the voting power of
the voting securities of such surviving entity outstanding immediately after
such transaction; or

 

(d)                      the consummation of a plan of complete liquidation of
the Company; or

 

(e)                      the following individuals cease for any reason to
constitute a majority of the Board: individuals who, as of the Date of Grant,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including, but not limited to, a consent solicitation relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved and
recommended by a vote of at least two-thirds of the directors then still in
office who either were directors on the Restatement Effective Date or whose
appointment, election or nomination for election was previously so approved or
recommended.

 

3.3                     “Code” shall mean the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder.

 

3.4                     “Committee” shall mean the Compensation Committee of the
Board or another committee appointed by the Board to administer the Plan. The
Committee shall also consist of directors who are “non-employee directors” as
defined under Rule 16b-3 promulgated under the Exchange Act and “independent
directors,” as determined in accordance with the independence standards
established by the stock exchange on which the Common Stock is at the time
primarily traded.

 

3.5                     “Common Stock” shall mean common stock of the Company.

 

3.6                     “Employer” shall mean the Company and its subsidiaries.

 

3.7                     “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended.

 

3.8                     “Fair Market Value” shall mean:

 

(i)                 If the Common Stock is publicly traded, the Fair Market
Value per Share shall be determined as follows: (A) if the principal trading
market for the Common Stock is a national securities exchange, the closing sales
price during regular trading hours on the relevant date or, if there were no
trades on that date, the latest preceding date upon which a sale was reported,
or (B) if the Common Stock is not principally traded on any such exchange, the
last reported sale price of a Share during regular trading hours on the relevant
date, as reported by the OTC Bulletin Board.

 

(ii)               If the Common Stock is not publicly traded or, if publicly
traded, is not subject to reported transactions as set forth above, the Fair
Market Value per Share shall be determined by the Committee through any
reasonable valuation method authorized under the Code.

 

3.9                     “Good Reason” shall have the definition set forth in the
Participant’s written employment agreement, offer letter or severance agreement
entered into by and between the Participant and the Employer and such term as
used in this Agreement shall only apply to the extent such agreement exists and
Good Reason is defined therein.

 



6

 

 

 

ARTICLE IV. OTHER PROVISIONS

 

4.1               PSUs Not Transferable. The rights and interests of the
Participant under this Agreement may not be sold, assigned, encumbered or
otherwise transferred except, in the event of the death of the Participant, by
will or by the laws of descent and distribution. In the event of any attempt by
the Participant to alienate, assign, pledge, hypothecate, or otherwise dispose
of the PSUs or any right hereunder, except as provided for in this Agreement, or
in the event of the levy or any attachment, execution or similar process upon
the rights or interests hereby conferred, the Company may terminate the PSUs by
notice to the Participant, and the PSUs and all rights hereunder shall thereupon
become null and void. The rights and protections of the Company hereunder shall
extend to any successors or assigns of the Company and to the Company’s parents,
subsidiaries, and affiliates. This Agreement may be assigned by the Company
without the Participant’s consent.

 

4.2               Tax Consultation. The Participant understands that the
Participant may suffer adverse tax consequences in connection with the PSUs
granted pursuant to this Agreement (and any PSU Payment). The Participant
represents that the Participant has consulted with any tax consultants the
Participant deems advisable in connection with the PSUs and the payment of the
PSU Payment and that the Participant is not relying on the Company for any tax
advice.

 

4.3               Binding Agreement. Subject to the limitation on the
transferability of the PSUs contained herein, this Agreement will be binding
upon and inure to the benefit of the heirs, legatees, legal representatives,
successors and assigns of the parties hereto.

 

4.4               Notices. Any notice to the Company provided for in this
instrument shall be addressed to the Company in care of the Chief Financial
Officer at the corporate headquarters of the Company, and any notice to the
Participant shall be addressed to such Participant at the current address shown
on the payroll of the Employer, or to such other address as the Participant may
designate to the Employer in writing. Any notice shall be delivered by hand or
enclosed in a properly sealed envelope addressed as stated above, registered and
deposited, postage prepaid, in a post office regularly maintained by the United
States Postal Service.

 

4.5               Titles. Titles are provided herein for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.

 

4.6               Governing Law. The laws of the State of Delaware shall govern
the interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

 

4.7               Conformity to Applicable Law. The Participant acknowledges
that this Agreement is intended to conform to the extent necessary with all
provisions of any applicable law. Notwithstanding anything herein to the
contrary, this Agreement shall be administered, and the PSUs are granted, only
in such a manner as to conform to applicable law. To the extent permitted by
applicable law, this Agreement shall be deemed amended to the extent necessary
to conform to such applicable law.

 

4.8               Company Policies. Subject to the requirements of applicable
law, if the Participant breaches any restrictive covenant agreement between the
Participant and the Employer or otherwise engages in activities that constitute
Cause either while employed by, or providing service to, the Employer or within
the applicable period of time thereafter, all PSUs shall terminate, and the
Company may rescind any exercise of any previously exercised PSU, as applicable
on such terms as the Committee shall determine, including the right to require
that in the event of any such rescission, the Participant shall return to the
Company the PSU Payment. Payment by the Participant shall be made in such manner
and on such terms and conditions as may be required by the Committee. The
Employer shall be entitled to set off against the amount of any such payment any
amounts otherwise owed to the Participant by the Employer. In addition, the PSUs
shall be subject to any applicable clawback or recoupment policies, and other
policies that may be implemented by the Board from time to time.

 



7

 

 

4.9               Amendment, Suspension and Termination. This Agreement may be
wholly or partially amended or otherwise modified, suspended or terminated at
any time or from time to time by the Committee or the Board, including, without
limitation, to provide for the alternative settlement of some or all of the
PSUs; provided, however, that, any such amendment, modification, suspension or
termination shall be in compliance with applicable securities laws and rules and
regulations of the Nasdaq Capital Market or another stock market on which the
Common Stock is listed for trading at the time of such amendment, and; provided
further, that no amendment, modification, suspension or termination of this
Agreement shall adversely affect the PSUs in any material way without the prior
written consent of the Participant.

 

4.10           Successors and Assigns. The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer herein set forth in Section 4.1 hereof, this
Agreement shall be binding upon the Participant and his or her heirs, executors,
administrators, successors and assigns.

 

4.11           Not a Contract of Service Relationship. Neither the granting of
the PSUs, nor any other action taken with respect to such PSUs, shall confer
upon the Participant any right to be retained by or to continue in the employ or
service of the Employer or shall interfere in any way with the right of the
Employer to terminate Participant’s employment or service at any time. The right
of the Employer to terminate at will the Participant’s employment or service at
any time for any reason is specifically reserved.

 

4.12           Entire Agreement. The Grant Notice and this Agreement constitute
the entire agreement of the parties and supersede in their entirety all prior
undertakings and agreements of the Company and the Participant with respect to
the subject matter hereof.

 

4.13           Compliance with Law; Application of Section 409A of the Code.

 

(a)                      The PSUs shall be subject to all applicable laws and
regulations. To the extent that any legal requirement described in this
Agreement ceases to be required, the applicable provision shall cease to apply.
The Committee may revoke the PSUs if it is contrary to law or modify the PSUs to
bring the PSUs into compliance with any valid and mandatory government
regulation. The Committee may, in its sole discretion, agree to limit its
authority under this Section.

 

(b)                      In addition, Agreement is intended to be exempt from
Section 409A of the Code and to the extent this Agreement is subject to Section
409A of the Code, it will in all respects be administered in accordance with
Section 409A of the Code. The Agreement and the PSUs shall be construed and
administered such that it and they either (A) qualify for an exemption from the
requirements of Section 409A of the Code or (B) satisfy the requirements of
Section 409A of the Code.

 

(c)                      Notwithstanding anything herein to the contrary, the
Participant shall be solely responsible for the tax consequences of the PSUs,
and in no event shall the Company or any subsidiary or  

affiliate of the Company have any responsibility or liability if this Agreement
does not meet any applicable requirements of Section 409A of the Code. Although
the Company intends for this Agreement and the PSUs to be exempt from taxation
under Section 409A of the Code, the Company does not represent or warrant that
this Agreement and the PSUs comply with any provision of federal, state, local
or other tax law.

 

4.14           Limitation on Participant’s Rights. Neither the granting of the
PSUs, nor any other action taken with respect to such PSUs, shall confer upon
the Participant any rights or interests other than as herein provided. This
Agreement creates only a contractual obligation on the part of the Company as to
amounts payable and shall not be construed as creating a trust.

 



8

